DETAILED ACTION
This office action is in response to the arguments filed on February 19, 2021.
Acknowledgement
The arguments filed on February 19, 2021, responding to the office action mailed 11/20/2020, has been entered. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-15. 
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 4/29/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Withdrawn claims 16-20 have been canceled

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with respect to claims 1-15 have been fully considered and are persuasive.  The rejection of claims 1-15 have been withdrawn and the application is allowable for the reasons set forth below. 
With respect to claim 1, the claimed invention requires a method of method of forming a comb-shaped transistor device, comprising: forming a stack of alternating sacrificial spacer segments and channel segments on a substrate; forming channel sidewalls, dividing the stack of alternating sacrificial spacer segments and channel segments into alternating sacrificial spacer slabs and channel slabs, trimming the sacrificial spacer slabs and channel slabs to form a nanosheet column of sacrificial plates and channel plates; and forming source/drains on opposite sides of the sacrificial plates and channel plates.
The combination of Kim (US 10/403,739) in view of Bouche (US 10,014,390) show most aspects of the current invention. However, the combination of references fail to show the method steps of  forming channel sidewalls on opposite sides of the stack of alternating sacrificial spacer segments and channel segments; wherein the channel slabs and channel sidewalls form a pair of comb-like structures.
In addition, with respect to claim 10, the claimed invention requires a method of forming a comb-shaped transistor device, comprising: forming a stack of alternating sacrificial spacer segments and channel segments on a substrate; Page 3 of 10forming channel sidewalls, forming a pair of partition templates on the exposed surface of a topmost 
The combination of Kim (US 10/403,739) in view of Bouche (US 10,014,390) show most aspects of the current invention. However, the combination of references fail to show the method steps of forming channel sidewalls on opposite sides of the stack of alternating sacrificial spacer segments and channel segments; wherein the channel slabs and channel sidewalls form a pair of comb-like structures, forming a dummy gate structure across the pair of comb-like structures.
As a result, the examiner agrees with the applicant that this combination of references do not show the necessary features of the following:
In regards to claim 1; method steps of forming channel sidewalls on opposite sides of the stack of alternating sacrificial spacer segments and channel segments; wherein the channel slabs and channel sidewalls form a pair of comb-like structures
 In regards to claim 10; method steps of forming channel sidewalls on opposite sides of the stack of alternating sacrificial spacer segments and channel segments; wherein the channel slabs and channel sidewalls form a pair of comb-like structures, forming a dummy gate structure across the pair of comb-like structures

Therefore, this application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on Monday-Friday (9am-5pm).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAEL M FAHMY/           Supervisory Patent Examiner, Art Unit 2814                                                                                                                                                                                             
/Q. B./
Examiner, Art Unit 2814